In an action to recover damages for personal injuries, the defendant A.J.S. Produce Corporation appeals from (1) an order of the Supreme Court, Kings County (Lebowitz, J.), dated May 20, *5621996, which denied its motion, inter alia, to set aside a jury verdict in favor of the plaintiff, and (2) a judgment of the same court, entered June 3, 1996, which, upon the jury verdict, is in favor of the plaintiff and against it in the principal sum of $55,000.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action {see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The plaintiff’s proof of serious injury was legally sufficient (see, Insurance Law § 5102 [d]; Kraemer v Henning, 237 AD2d 492), and the jury’s verdict in his favor was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129). Joy, J. P., Friedmann, Florio and McGinity, JJ., concur.